Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Noman US 2014/0030662 in view of Hollenbeck US 5,616,995 and further in view of Kowald US 2017/0350595.
Regarding claim 1, Noman teaches a predefined motor speed profile defining a first ramping time period (it is inherent that there is a time period from when the motor begins spinning from rest, i.e., a startup phase, up to the low speed period 215/320), an ignition stage time period (low speed period, see Fig. 2), a first motor speed (low speed 215/320) for the ignition stage time period (para. 23), a second ramping time period (it is inherent that there is a ramping period between the low speed stabilization period and the high speed period 220/330), and a second motor speed for a combustion stage (220/330);

a processor (100) operable to operate the draft inducer motor in accordance with the predefined motor speed profile during at least one of 1) the first ramping time period and the ignition stage time period, and 2) the second ramping time period and and the combustion stage of the furnace.
Noman is silent on a memory configured to store a predefined motor speed profile and a communication interface.
Hollenbeck teaches predefined motor speed profile is programmed into a configurable portion of a memory of said motor controller (Col. 7, lines 22-30).
It would have been obvious to one skilled in the art before the effective filing of the invention to have modified Noman by incorporating the teachings of Hollenbeck to use a memory to store the speed profiles. Using an internal memory to store speed profiles is very common in the art and the easiest way to efficiently operate the furnace without the processor having to run a calculation every time the furnace is operated.
Kowald teaches a controller (200) comprising a communication interface (210).
It would have been obvious to one skilled in the art at the time of the invention to have modified Noman by incorporating the teachings of Kowald to provide a communication interface and a processor in the control circuit. These are important parts required for the control circuit to receive signal and compute information regarding the furnace operation.
Regarding claims 4, 17, Noman discloses wherein said processor, in operating the draft inducer motor in accordance with the predefined motor speed profile, is further operable to:
 ramp a speed of the draft inducer motor up to the first motor speed over a first ramping time period, to cause the inducer blower to generate airflow through an inlet duct of the furnace (see para. 32 discussing where the inducer draws air into the heat exchangers 125; the 
maintain the speed (low speed) of the draft inducer motor at the first motor speed for a second time period, the second time period representing the ignition stage time period, during the ignition stage of the furnace; 
ramp a speed of the draft inducer motor up to the second motor speed over a third time period, the third time period representing the second ramping time period, upon completion of the second time period; and 
maintain the speed (high speed) of the draft inducer motor at the second motor speed upon completion of the third time period during the combustion stage of the furnace.
Regarding claim 5, Noman discloses the first motor speed (low speed) is lower than a steady-state combustion speed (high speed), wherein the first motor speed is a speed at which the draft inducer motor operates to facilitate gas ignition in a burner compartment of the furnace (low speed occurs during flame ignition period, see para. 14).
Regarding claim 8, Noman discloses wherein the second motor speed is a steady-state combustion speed (the speed doesn’t change) that corresponds (i.e., related in some way) to an airflow at which the furnace is designed to operate.
Regarding claim 9, Noman discloses wherein the value of the second motor speed is within a range of 4,000-6,000 RPM (para. 24).
Regarding claim 15, Noman discloses (see rejection of claim 1 for citations) a method of controlling a draft inducer motor that operates an inducer blower in a furnace, said method comprising: storing, in a memory, a predefined motor speed profile, wherein the predefined motor speed profile defines a first ramping time period, an ignition stage time period, a first motor speed for the ignition stage time period, a second ramping time period, and a second motor speed for a combustion stage; receiving, by a communication interface of a motor controller a signal from a system controller, the signal representing a command to operate the 
Regarding claim 18, Noman teaches (see the rejection of claim 1 for citations unless otherwise noted) an inducer blower (115); 
a draft inducer motor (inherent) coupled to said inducer blower and operable to drive said inducer blower to generate an airflow; and 
a motor controller (100) comprising: 
wherein the predefined motor speed profile defines a first ramping time period, an ignition stage time period, a first motor speed for the ignition stage time period, a second ramping time period, and a second motor speed for a combustion stage;
a communication interface (within 100) operable to receive a signal representing a command to operate the draft inducer motor; and 
a processor (100) operable to operate said draft inducer motor in accordance with the predefined motor speed profile during at least one of 1) the first ramping time period and the  ignition stage time period, and 2) the second ramping time period and the combustion stage of the furnace.
Noman teaches all of the elements of the current invention except a memory configured to store a predefined motor speed profile, and a communication interface.
Hollenbeck teaches predefined motor speed profile is programmed into a configurable portion of a memory of said motor controller (Col. 7, lines 20-30).
It would have been obvious to one skilled in the art before the effective filing of the invention to have modified Noman by incorporating the teachings of Hollenbeck to use a memory to store the speed profiles. Using an internal memory to store speed profiles is very 
Kowald teaches (Figure 2) a controller (200) comprising a communication interface (210).
It would have been obvious to one skilled in the art at the time of the invention to have modified Noman by incorporating the teachings of Kowald to provide a communication interface and a processor in the control circuit. These are important parts required for the control circuit to receive signal and compute information regarding the furnace operation.
Claim 2, 3, 10, 11, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noman US 2014/0030662 in view of Hollenbeck US 5,616,995 in view of Kowald US 2017/0350595 in view of Day US 8,842,000.
Regarding claim 2, Noman in view of Hollenbeck and Kowald teaches said communication interface (210 of Kowald) comprises an input terminal configured to be coupled to the system controller (100, Noman), said input terminal operable to receive the signal from the system controller (100).
Noman in view of Hollenbeck and Kowald teaches all of the elements of the current invention except a relay in the system controller. Examiner notes, relays are commonly used in the art.
Day teaches (Figure 1) a relay (151) which allows communication with other components (102a).
It would have been obvious to one skilled in the art at the time of the invention to have modified Noman by incorporating the teachings of Day to provide a relay in the system controller. Doing so allows the system controller to reliably form a communication connection with the motor controller
Regarding claim 3, Kowald teaches (Figure 2) said input terminal (210) is operable to receive a digital communication signal (Paragraph 0024). Kowald states the interface receives 
Regarding claim 10, Noman teaches all of the elements of the current invention except said processor is further operable to power off the draft inducer motor when the signal is no longer received from the system controller.
Day teaches (Figure 1) said processor (150) is further operable to power off the draft inducer motor (102) when the signal is no longer received from the system controller (Col. 3, line 60 – Col. 4, line 10).
It would have been obvious to one skilled in the art before the effective filing of the invention to have modified Noman by incorporating the teachings of Day to modify the processor to power off the motor when no signal is received. Doing so ensures a safe and cost effective function so the fan is not kept running unnecessarily.
Regarding claim 11, Kowald teaches (Figure 2) said communication interface (210) comprises a wireless module configured to receive wireless programming signals from an external programming computer device (Thermostat, Paragraph 0015).
Regarding claim 12, Noman teaches (Figure 2) predefined motor speed profile (210 and 220) (Paragraph 0039).
Kowald teaches (Figure 2) the wireless programming signals are received by the communication interface (210).
Regarding claim 16, Noman in view of Hollenbeck and Kowald teaches (Figure 2, Kowald) coupling an input terminal (210 of Kowald, which would be located within motor controller 100 of Noman) of the communication interface to the system controller (100 of Noman); and 
receiving, by the input terminal, the signal from the system controller, wherein the signal includes a digital communication signal (Paragraph 0024, Kowald). Kowald states the interface 
Noman in view of Kowald teaches all of the elements of the current invention except a relay in the system controller. Examiner notes, relays are commonly used in the art.
Day teaches (Figure 1) a relay (151) which allows communication with other components (102a).
It would have been obvious to one skilled in the art at the time of the invention to have modified Noman by incorporating the teachings of Day to provide a relay in the system controller. Doing so allows the system controller to reliably form a communication connection with the motor controller.
Regarding claim 19, Noman teaches all of the elements of the current invention except a system controller including a relay, wherein said system controller closes said relay to transmit the signal to said motor controller.  
Day teaches (Figure 1) said processor (150) is further operable to power off the fan motor (102) when the signal is no longer received from the system controller (Col. 3, line 60 – Col. 4, line 10).
It would have been obvious to one skilled in the art at the time of the invention to have modified Noman by incorporating the teachings of Day to modify the processor to power of the motor when no signal is received. Doing so ensures a safe and cost effective function so the fan is not kept running unnecessarily.
Regarding claim 20, Noman in view of Hollenbeck and Kowald teaches (Figure 2, Kowald) said communication interface (210 of Kowald, which would be located within motor controller 1000 of Noman) comprises an input terminal configured to be coupled to the system controller (100, Noman), said input terminal operable to receive the signal from the system controller (100).

Day teaches (Figure 1) a relay (151) which allows communication with other components (102a).
It would have been obvious to one skilled in the art at the time of the invention to have modified Noman by incorporating the teachings of Day to provide a relay in the system controller. Doing so allows the system controller to reliably form a communication connection with the motor controller
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noman US 2014/0030662 in view of Hollenbeck US 5,616,995 in view of Kowald US 2017/0350595 in view of Day US 8,842,000 in view of Butler US 2009/0261767.
Regarding claim 13, Noman in view of Hollenbeck teaches the predefined motor speed profile is programmed into the memory.
Butler teaches (Figure 1) motor parameter information is programmed into the memory while the draft inducer motor is on an assembly line during manufacture (Paragraph 0021).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noman US 2014/0030662 in view of Hollenbeck US 5,616,995 in view of Kowald US 2017/0350595 in view of Day US 8,842,000 in view of Land US 2016/0116179.
Regarding claim 14, Noman et al. teaches all of the elements of the current invention except the wireless programming signals are at least one of Bluetooth signals, Bluetooth low energy signals, near field communications (NFC) signals, and infrared signals.
Land teaches (Figure 1) the wireless programming signals are a Bluetooth signal (Paragraph 0009).
It would have been obvious to one skilled in the art at the time of the invention to have modified Hollenbeck by incorporating the teachings of Land to allow the controller to .

Allowable Subject Matter
Claims 6, 7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/30/2020 have been fully considered but they are not persuasive. The cited references disclose all of the claim limitations, as discussed in the rejections above.  















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762